SALCINES, Judge.
A.C. appeals the order of the juvenile division of the circuit court which adjudicated him delinquent for trespass on property other than a structure or conveyance and for obstructing or opposing an officer without violence. We note that this court previously issued the opinion in A.E.B. v. State, 818 So.2d 534 (Fla. 2d DCA 2002), relating to A.C.’s codefendant. A.C. has raised the same arguments in his appeal as did the codefendant. We reach the same conclusion as the panel who earlier reviewed the merits of A.E.B.’s appeal. Accordingly, we reverse the adjudication for trespass on property other than a structure or conveyance and affirm the adjudication and commitment for obstructing or opposing an officer without violence.
Affirmed in part and reversed in part.
NORTHCUTT and KELLY, JJ., Concur.